Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  161974(80)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  DOUGLAS S. TOUMA, Personal Representative                                                             Elizabeth M. Welch,
                                                                                                                       Justices
  of the ESTATE OF GARYLYN S. LANGELL,
              Plaintiff-Appellee,
                                                                    SC: 161974
  v                                                                 COA: 347274
                                                                    St. Clair CC: 15-002567-NH
  MCLAREN PORT HURON, formerly known as
  PORT HURON HOSPITAL,
           Defendant-Appellee,
  and

  PHYSICIAN HEALTHCARE NETWORK, P.C.,
  and MICHAEL PAUL, M.D.,
            Defendants-Appellants,
  and

  PARTRIDGE FAMILY PHYSICIANS, P.C., and
  TIMOTHY HORRIGAN, M.D.,
             Defendants.
  __________________________________________/

         On order of the Chief Justice, the joint motion of the Michigan State Medical
  Society, American Medical Association, and Regents of the University of Michigan to file
  a brief amicus curiae is GRANTED. The amicus brief submitted on January 5, 2021, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 12, 2021

                                                                               Clerk